UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
CECILIA JONES,

                          Plaintiff,
                                               MEMORANDUM & ORDER
              -against-                        18-CV-6834(JS)(AYS)

HEALTHFIRST, HEALTHFIRST INSURANCE
COMPANY,

                    Defendants.
---------------------------------X
APPEARANCES
For Plaintiff:      Cecilia Jones, pro se
                    287 E. 18th Street, Apt. 4B
                    Brooklyn, NY 11226

For Defendants:           No appearance.

SEYBERT, District Judge:

              On November 30, 2018, pro se plaintiff Cecilia Jones

(“Plaintiff”) filed a Complaint in this Court against Healthfirst

and/or Healthfirst Insurance Company (“Defendants”) seeking an

Order compelling Defendants to provide her with certain name brand

medications rather than generic formularies.              Accompanying the

Complaint is an application to proceed in forma pauperis and an

Order to Show Cause seeking injunctive relief.            (See Mot., Docket

Entry   2.)      Specifically,   Plaintiff   seeks   an    order   directing

Defendants to authorize the “CVS Pharmacy on Ditmas, Bklyn, NY and

Greenfield Pharmacy, Bklyn, NY to fill my prescriptions for Advair

HFA Inhaler 230/21, Astepro 0.15% nose spray both are brand name

not generic and Lantus U-10 vial of Insulin.”             (See Pl.’s Aff.,
Docket Entry 4 at 1.)     Upon review of the application to proceed

in forma pauperis, the Court finds that Plaintiff is qualified to

commence this action without prepayment of the filing fee.                See

28 U.S.C. § 1915(a)(1).    Therefore, Plaintiff’s request to proceed

in forma pauperis is GRANTED.

            However,   because     the     Court    lacks   subject     matter

jurisdiction,    the   Complaint    is     DISMISSED     WITHOUT   PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and FED. R. CIV. P.

12(h)(3).       Given the dismissal of the Complaint, Plaintiff’s

request for injunctive relief is DENIED.           (See Order to Show Cause,

Docket Entry 3.)

                              BACKGROUND1

            Plaintiff’s   Complaint       is    submitted   on   the   Court’s

general complaint form and is brief.             Plaintiff alleges that she

resides in Brooklyn, New York, and that Defendants are incorporated

under the laws of the State of New York and are citizens of New

York.   (Compl. ¶¶ I. A.-B., II. B.)           Plaintiff has checked the box

on the form Complaint to invoke this Court’s federal question




1 All material allegations in the Complaint and are presumed to
be true for the purpose of this Memorandum and Order. Rogers v.
City of Troy, N.Y., 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing
a pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).


                                      2
subject matter jurisdiction.   (Compl. ¶ II. A.)   in the space the

calls for the “specific federal statutes, federal treaties, and/or

provisions of the United States Constitution that are at issue in

this case,” Plaintiff wrote:

       (1) theft of benefits; (2) denial of benefits, (3)
       abuse of power, (4) usurpation of authority, (5)
       violation of the Americans with Disabilities Act, (6)
       medical malpractice, (7) misappropriation of funds,
       [and] (8) attempted murder.

(Compl. ¶ II. A.)   In its entirety, Plaintiff’s Statement of Claim

alleges:

     I, Cecilia Jones became a Healthfirst member on October
     1, 2018. They have been denying me my (1) Advair Asthma
     Inhaler 230/21 Name Brand, (2) Astepro Nose Spray 0.15%
     Brand Name and my (3) Lantus U-100 vial of insulin for
     Type 1 diabetes.    I have been hospitalized numerous
     times due to the lack of proper medication. My doctors
     wrote my prescriptions they are at Greenfield Pharmacy
     and CVS Pharmacy on Ditmas Ave. Bklyn, NY. Healthfirst
     refuses to authorize my receipt of the medication.
     Healthfirst has also received paperwork stating I am
     allergic to their formulary medicines.           On or
     approximately November 29, 2018, I received a voicemail
     stating I was denied Astpro Nose Spray 0.15% (Brand
     Name). On or approximately November 28 and November 29,
     2018 I received voicemails stating I was denied Lantus
     U-100 vial insulin. On or approximately November 11,
     November 13, November 21, November 22, November 24,
     November 26, November 27, November 28 and November 30,
     that I would not be authorized to receive Advair HFA
     Inhaler 230/21, by voice messages and multiple customer
     reps of Healthfirst Company.

(Compl. ¶ III at 4-5.)

           For relief, although Plaintiff alleges that the amount



                                 3
in controversy is “10 million dollars” (Compl. ¶ II.B.3), she seeks

only an Order directing “Healthfirst to pay for my Asthma Advair

HFA 230/21 Inhaler name brand, Astepro Nose Spray 0.15% name brand,

and Lantus U-100 insulin vial for Type 1 diabetes.”   (Compl. ¶ V.)

                             DISCUSSION

I.    In Forma Pauperis Application

            Upon review of Plaintiff’s declaration in support of her

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.      See 28 U.S.C. § 1915(a)(1).      Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II.   Application of 28 U.S.C. § 1915

            Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from such relief.    See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).    The

Court is required to dismiss the action as soon as it makes such

a determination.

            Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.    See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d



                                  4
197,    200    (2d    Cir.     2004).     However,     a     complaint    must    plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                     “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”                  Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).       The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                      Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).       While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Subject Matter Jurisdiction

               Notwithstanding the liberal pleading standard afforded

pro se litigants, federal courts are courts of limited jurisdiction

and    may    not    preside    over    cases   if    they    lack   subject     matter

jurisdiction.         Lyndonville Sav. Bank & Trust Co. v. Lussier, 211

F.3d    697,    700B01    (2d    Cir.    2000).       Unlike    lack     of   personal

jurisdiction, lack of subject matter jurisdiction cannot be waived



                                           5
and may be raised at any time by a party or by the Court sua

sponte.     Id.    “If subject matter jurisdiction is lacking, the

action must be dismissed.”          Id. at 700-01; see FED. R. CIV. P.

12(h)(3).

            The     basic    statutory        grants    of   subject     matter

jurisdiction are embodied in 28 U.S.C. §§ 1331 and 1332.                Arbaugh

v. Y & H Corp., 546 U.S. 500, 513, 126 S. Ct. 1235, 1244, 163 L.

Ed. 2d 1097 (2006).          Section 1331 provides federal question

jurisdiction      and   Section   1332   provides      jurisdiction    based   on

diversity of citizenship.          Id.       A plaintiff properly invokes §

1332 jurisdiction when he presents a claim between parties of

complete diverse citizenship and the amount in controversy exceeds

$75,000.    Id.     Subject matter jurisdiction may be established

pursuant to § 1331 where a claim arises under the “Constitution,

laws or treaties of the United States.”                28 U.S.C. § 1331.       “A

plaintiff properly invokes § 1331 jurisdiction when he pleads a

colorable claim ‘arising under’ the Constitution or laws of the

United States.      Arbaugh, 56 U.S. at 513, 126 S. Ct. at 1237. A

claim alleging federal question subject matter jurisdiction “may

be dismissed for want of subject matter jurisdiction if it is not

colorable, i.e., if it is ‘immaterial and made solely for the

purpose of obtaining jurisdiction’ or is ‘wholly insubstantial and



                                         6
frivolous.’”    Id. at 513 n.10, 126 S. Ct. at 1237 n.10.

           Here, although Plaintiff alleges that her claims arise,

in part, under the Americans with Disabilities Act (“ADA”), she

has not provided the Court with any guidance as to the legal basis

for this claim, and the Court knows of no legal theory that would

provide relief to Plaintiff under the ADA under circumstances

alleged in the Complaint.      Accordingly, Plaintiff has failed to

properly   invoke   this   Court’s   federal   question   subject   matter

jurisdiction.

           Given Plaintiff=s pro se status, the Court has also

considered whether this Court’s diversity jurisdiction may be

invoked.    However, this case lacks complete diversity between

parties as Defendants are expressly alleged to be located in New

York, the same state as Plaintiff.       28 U.S.C. § 1332.   And, because

Plaintiff does not seek any monetary relief in the Complaint, the

amount in controversy does not exceed $75,000 as required by 28

U.S.C. § 1332.      Accordingly, this Court lacks subject matter

jurisdiction to adjudicate Plaintiff’s claims.            Although courts

hold pro se complaints “to less stringent standards than formal

pleadings drafted by lawyers,@ Hughes v. Rowe, 449 U.S. 5, 9, 101

S. Ct. 173, 176, 66 L. Ed. 2d 163 (1980), pro se litigants still

must establish subject matter jurisdiction to avoid dismissal.



                                     7
See, e.g., Rene v. Citibank N.A., 32 F. Supp. 2d 539, 541-42

(E.D.N.Y. 1999) (dismissing pro se complaint for lack of subject

matter   jurisdiction).     Accordingly,      Plaintiff’s   Complaint     is

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)

(B)(ii); and FED. R. CIV. P. 12(h)(3).         Plaintiff may pursue any

state law claims she may have against Defendants in state court.

Given the dismissal of the Complaint, there is no likelihood of

success on the merits of Plaintiff’s claims and therefore her Order

to Show Cause seeking injunctive relief is DENIED.

IV.   Leave to Amend

           Given   the   Second   Circuit=s   guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.        Because the defects in Plaintiff’s

claims are substantive and would not be cured if afforded an

opportunity to amend, leave to amend the Complaint is DENIED.

                                CONCLUSION

           For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the Complaint is

sua sponte DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

and FED. R. CIV. P. 12(h)(3).     Given the dismissal of the Complaint,



                                     8
there is no likelihood of success on the merits of the claims

presented and Plaintiff’s Order to Show Cause seeking injunctive

relief is thus DENIED.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Memorandum & Order to the Plaintiff and to mark this case

CLOSED.


                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated: December   19 , 2018
       Central Islip, New York




                                 9
